Atkinson, J.
1. Where an agent authorized to rent land belonging to his principal made a contract in which the rent was payable to himself, and subsequently, claiming the rent adversely to his principal? *270instituted a distress-warrant proceeding against the tenant to collect the amount thereof, the agent being insolvent, equity will entertain a suit by the principal (or, he being dead, by an administrator upon his estate) to enjoin the agent from collecting the rent.
November 12, 1915.
Equitable petition.- Before Judge Wright. Floyd. superior court. July 20, 1914.
Henry Walker, for plaintiff in error.
McHenry & Porter, contra.
2. The petition was not subject to general demurrer.

Judgment affirmed.

All the Justices concur, except Bech, •/., absent.